Citation Nr: 0019149	
Decision Date: 07/20/00    Archive Date: 07/25/00

DOCKET NO.  96-31 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia




THE ISSUES

1.  Entitlement to an increased rating for the service-
connected post-traumatic stress disorder (PTSD), currently 
evaluated as 30 percent disabling.  

2.  Entitlement to service connection for hypertension, as 
secondary to the service-connected PTSD.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans





ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1967 to August 
1969.  

The issue of an increased rating for the service-connected 
PTSD initially came to the Board of Veteran's Appeals (Board) 
on appeal of a December 1995 rating decision of the RO.  

In July 1997, the Board remanded this matter for additional 
development of the record.  Concurrent with the development 
of this issue, the RO also proceeded to adjudicate the issue 
of service connection for hypertension, as secondary to the 
service-connected PTSD.  

Thus, both issues are now ripe for appellate consideration by 
the Board as indicated on the preceding page.  



REMAND

In his Substantive Appeal dated in January 1998, the veteran 
indicated that he wanted to appear personally at a hearing 
before a Member of the Board at the RO.  

In a May 1999 letter, the RO inquired of the veteran as to 
whether he still wanted to attend such a hearing.  

The veteran was advised that, if he did not respond, it would 
be assumed that he still desired a hearing before a Member of 
the Board at the RO and his name would remain on the list.  

The veteran did not respond and apparently has been scheduled 
for the requested hearing at the RO.  Thus, the Board must 
remand the case in order to afford the veteran an opportunity 
to appear for a personal hearing before a Member of the Board 
for due process reasons.  See 38 U.S.C.A. § 7107 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 20.704, 20.1304(a) (1999).  

Accordingly, in order to afford the veteran due process in 
this matter, this case must be REMANDED to the RO for the 
following action:

The RO should take appropriate steps in 
order to afford the veteran an 
opportunity to appear for a personal 
hearing before a Member of the Board at 
the local office.  All indicated 
development should be undertaken in this 
regard.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

By this REMAND, the Board intimates no opinion, either legal 
or factual, as to any final determination warranted in this 
case.  No action is required of the veteran until he is 
notified by the RO.  

The purpose of this REMAND is to afford the veteran due 
process of law.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  


